Citation Nr: 1708895	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a sprain of the right knee with medial meniscectomy and chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to September 1998 and from March 2003 to June 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2015 the Board remanded this matter in order to obtain the Veteran's vocational rehabilitation file.  The record reflects that his vocational rehabilitation file was obtained, and that there was substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, for reasons set forth below, another remand is warranted.


REMAND

The Veteran contends he should be entitled to a rating in excess of 10 percent for his right knee sprain with medial meniscectomy and chondromalacia of the right patella.  In the March 2017 informal hearing presentation (IHP), the Veteran's representative indicated that the Veteran had a documented right leg length difference in addition to stenosis, and contended that it was plausible that this defect caused an abnormal gait and additional stress to his service-connected right knee disability.  The examiner also contended that the Veteran's hip pain was an exacerbating factor of his knee pain, and noted that he reported that the pain and discomfort in his right knee was productive of limitation of motion, and that he therefore experienced intermittent periods of functional loss/impairment. 

The record reflects that the Veteran was last provided a VA examination in conjunction with his service-connected right knee disability in July 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to that VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination reports (in May 2013 and July 2015) included range of motion testing for both knees in what is presumably active motion, but not in passive motion; the 2013 VA examination also notes interference with weight-bearing of the right knee which caused functional impairment, but did not include testing for pain with non-weight-bearing; and the 2015 VA examination included testing for pain with weight-bearing, but not with nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new VA examination is necessary prior to the Board adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected sprain of the right knee with medial meniscectomy and chondromalacia of the right patella.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including range of motion measurements (as well as the notation of the specific point at which, if any, motion is painful).  All symptoms and manifestations associated with the service-connected medial meniscectomy and chondromalacia of the right patella should be enumerated, to specifically include any limitation of motion.  The examiner should also opine as to whether the Veteran's right knee pain significantly limits functional ability during flare-ups or with extended use and as to whether the affected joint exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  The examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

